Sognier, Judge.
Moore appeals the grant of Williams’ extraordinary motion for new trial granted on special grounds. The grant of a new trial on special grounds involving a question of law is reviewable in a proper appeal. Smith v. Telecable of Columbus, 238 Ga. 559 (234 SE2d 24) (1977). However, we cannot reach the merits of appellant’s contentions in this case. No certificate of immediate review was obtained from the trial court nor application made to this court for interlocutory review. Code Ann. § 6-701 (a) 2 (A). Therefore, the appeal must be dismissed as premature. Standi v. Hudson Oil Co., 139 Ga. App. 632 (229 SE2d 113) (1976); Young v. Warren, 155 Ga. App. 362 (270 SE2d 897) (1980).

Appeal dismissed.


Deen, P. J., and Pope, J., concur.